EXHIBIT 10.1
 
SOLAR FARM PURCHASE AND E.P.C. CONTRACT


(Innovative Solar 1, LLC.)


 
THIS AGREEMENT is entered into this date: April 10th. 2012


The Parties hereto specifically agree that when the following terms are utilized
in this contract they will have the definitions and meanings set forth as
follows:


Contractor/Developer:
Innovative Solar Systems, LLC, 171 Rolling Meadows Rd. Fletcher, NC 28732, USA
 
Owner:
Zentric, Inc., 8040 E Morgan Trail, Unit 18, Scottsdale, AZ 85258, USA
 
Location of Property:
Innovative Solar 1, LLC. -2965 Leicester Hwy, Leicester, N.C. 28748, USA

 
This Contract provides for the purchase of Innovative Solar 1, LLC, an 800KW (DC
Watt) proposed PV solar project which is located at 2965 Leicester Hwy. in
Leicester, North Carolina. The purchase of this LLC includes associated land
lease, purchase power agreement, engineering performed to date, and
interconnection agreement which are in the name of Innovative Solar 1, LLC.


Purchase Price of Innovative Solar 1, LLC = $0.20/Watt x 800KW = $160,000 U.S.
Dollars


Non-Refundable Earnest Money - $10,000, Due Upon Execution of This Contract


Balance of Purchase Price = $150,000 - Due within 30 days of Execution of This
Contract and transfer of Innovative Solar 1, LLC to Owner.


E.P.C. (Engineering/Procurement/Construction) FEE = $0.20/Watt x 800KW =
$160,000 - Paid Upon Project Milestones (Exhibit A)
 
 
1

--------------------------------------------------------------------------------

 
 
WITNESSETH; That for the consideration hereinafter set forth the Contractor and
Owner agree that the Contractor shall erect and build for the Owner a 800KW
Solar Farm upon the following terms and conditions, to-wit:


1.      Scope of Work
a)  
The Contractor agrees to furnish E.P.C. Supervision necessary to complete the
said Solar Farm in accordance with the approved plans and specifications set
forth by owner. In addition, Contractor agrees to hire Ontility to provide
onsite third party verification.





2.      Location
a)  
The Contractor agrees to complete construction of the said Solar Farm on the
Owner's leased property here in above described, which property is now free and
clear of all encumbrances.





3.      Time of Completion
a)  
The work to be performed under this Contract shall be substantially completed
within the time set forth, approximately 90-120 days. In the event construction
is delayed through no fault of the Contractor, including but not limited to
strikes, accidents, weather conditions, and other delays beyond the control of
the Contractor, then the time of completion will be extended by the same number
of days that construction is delayed.



 
4.      The Contract Sum.
a)  
The Owner agrees to pay to the Contractor the total sum (E.P.C. FEE) set forth
above for the construction of the said Solar Farm herein referred.

b)  
The Owner agrees to finance and pay for all labor and materials as needed to
build out entire Solar Farm. These costs include, but are not limited to permit
fees, interconnection fees, additional engineering, pv solar panels, ground
mounted panel stands, inverters, wiring, labor to install wiring, grading,
fences, equipment rentals, security systems, transformers, high voltage wiring,
disconnects switches and breaker panels.



5.      Progress Payments
a)  
The purchase price for Innovative Solar 1, LLC will be fully paid within 30 days
of this contract and upon transfer of the LLC to Owner. The E.P.C. FEE will be
paid during the 90-120 days of construction based upon project milestones
outlined in Exhibit A.





6.      Acceptance and Final Payment.
a)  
Upon receipt of written notice that the work is ready for final inspection and
acceptance, Owner will promptly inspect the work, and when Owner's
representative finds the work acceptable under the Contract ("Substantial
Completion"), Owner will promptly pay or cause to be paid the balance due under
the Contract less an amount equal to the cost to complete any "Punch List" items
(the "Punch List Escrow")

b)  
Payment for each Punch List Escrow item will be made to Contractor immediately
upon completion of each of the Punch List Items.

 
 
2

--------------------------------------------------------------------------------

 
 
7.      Assignment
a)  
Neither the Owner nor the Contractor shall assign the Contract without the
written consent of the other party provided, however, that the Contractor may
delegate such portions of the work to be performed hereunder to subcontractors.





8.      Permits, Fees, Approvals, regulations, and Closing Costs.



a)  
The Contractor will secure and owner will pay for all permits, licenses, and all
other approvals necessary for the proper execution and completion of the work,
and any that may be applicable during the course of construction. All permits
and licenses necessary for the performance of the work shall be secured by the
Contractor. The Contractor shall give all notices and comply with all laws,
ordinances, rules and regulations as provided by the Owner bearing in the
conduct of the work as drawn and specified. If the Contractor observes that the
drawings and specifications are at variance therewith, he shall promptly notify
the Owner in writing, and any necessary changes shall be adjusted as provided in
the Contract for changes in the work.

b)  
In the event Owner is obtaining a permanent construction loan, Owner agrees to
pay all fees and expenses of obtaining the loan, including, but not limited to,
all commissions, title charges, appraisal fees and credit reports.



9.      Access
a)  
The Owner shall at all times have access to the property and the right to
inspect the work; However, if the Owner enters upon the property during the
course of construction, it is understood that they do so at their own risk, and
Owner hereby releases Contractor and does hereby indemnify and hold Contractor
harmless from any and all claims for injury or damages to their person or
property and to the person or property of any agent, employee, or invitee of
Owner or of any other person accompanying Owner. Owner shall not in any manner
interfere with work on the job, with any sub-contractor or workman, or with
Contractor's progress hereunder. The Owner will not communicate directly with
the Contractor's workman, employees, agents or subcontractors regarding the
means, method or manner in which they are to perform their work. If the Owner
delays the progress of the work, causing loss to Contractor, the Owner will
reimburse for such loss.





10.      Surveys
a)  
Owner is responsible for the siting of Solar Farm Equipment on the lot in
compliance with governmental subdivision regulations and zoning requirements and
in compliance with any private restrictive covenants. Boundary surveys are to be
obtained by the Contractor, if requested by Owner, at the cost of Owner.
Contractor will have no liability for the accuracy of surveys. Information and
services under the control of Owner will be furnished by the Owner with
promptness to avoid delay in the orderly progress of the work.



 
11.      Insurance
a)  
For the benefit of both parties, as their interests may appear, the Owner shall
maintain, at Owners expense, Fire and General Builder's Risk Insurance upon the
entire project to one hundred percent (100%) of the insurable value thereof.



 
 
3

--------------------------------------------------------------------------------

 
 
b)  
The Contractor shall maintain such insurance as is required by statute to
protect him from claims under workmen's compensation acts and other employee
benefits acts, from claims for damages because of bodily injury, including
death, and from claims for damages to property which may arise both out of and
during operations under this contract, whether such operations be by himself or
by any subcontractor or anyone directly or indirectly employed by either of
them.

c)  
The Owner shall be responsible for maintaining such insurance as will protect
them from their contingent liability to others for damages because of bodily
injury, including death, which may arise from operations under this Contract,
and any other liability for damages which the Contractor is required to insure
under any provision of this Contract.



12.      Termination
a)  
Should the work be stopped by any public authority for a period of thirty (30)
days or more, through no fault of the Contractor, or should the work be stopped
through act or neglect of the Owner for a period of three (3) days, or should
the Owner fail to pay the Contractor any payment within seven (7) days after it
is due, then the Contractor upon three (3) days' notice to the Owner, may stop
work or terminate the Contract and recover from the Owner payment for all work
executed and any loss sustained and reasonable profit and damages.





13.      Modification
a)  
No modification of this Contract shall be binding upon the parties hereto or
either of them unless such modifications shall be signed by both parties





14.      WARRANTY
a)  
ALL WORKMANSHIP WILL CONFORM TO THE STANDARDS ADOPTED BY THE APPROPRIATE
BUILDING CODE. CONTRACTOR EXPRESSLY WARRANTS THAT UPON RECEIPT OF WRITTEN NOTICE
FROM OWNER TO CONTRACTOR DELIVERED TO CONTRACTOR WITHIN ONE (1) YEAR FROM THE
DATE OF FINAL INSPECTION BY THE GOVERNMENTAL INSPECTOR, CONTRACTOR WILL PROMPTLY
CORRECT WITHIN THIRTY (30) DAYS ALL DEFECTS IN WORKMANSHIP WHICH DO NOT COMPLY
WITH THOSE STANDARDS. CONTRACTOR AGREES THAT THE MANUFACTURERS' OR SUPPLIERS'
WARRANTY WILL APPLY TO ALL SOLAR FARM EQUIPMENT AND THAT CONTRACTOR IS ONLY
RESPONSIBLE FOR WORKMANSHIP TYPE ISSUES WITHIN THE FIRST YEAR.

b)  
Warrantor shall in no event be held liable for consequential damages.

 
15.      Contractor and Owner both acknowledge and agree that this transaction
has been consummated without the benefit of or assistance from a broker of any
type and that no commission is or will be due to anyone in regard to this
transaction.



 
16.  Multiple Owners
a)  
Should more than one Owner be involved in this Contract, either party may sign
amendments, exclusions, or their signature binds the other. In the use of the
words Owner and Owners herein, any reference to the singular will mean the
plural, if appropriate, and any reference to the singular will include the
plural, if appropriate

 
 
4

--------------------------------------------------------------------------------

 
 
17.      Change Orders
a)  
The Owner, without invalidating the contract, may request changes in the work
within the general scope of the contract consisting of additions, deletions, or
other revisions. All such requests shall be in writing signed by both the
Contractor and the Owner. All monies due for change orders and/or extra work
shall be due and payable with the next progress payment.



18.      Differing Site Conditions
a)  
The Contractor shall promptly notify the Owner in writing of any subsurface or
latent physical conditions at the site or in an existing structure differing
materially from those indicated or referred to in the Contract Documents, or
differing materially from those ordinarily encountered and generally recognized
as inherent in work of the character provided for in this contract. The Owner
shall investigate the condition within five (5) business days. If the parties
agree that the differing site condition will cause an increase in



 
 
i.
the Contractor's cost of performance of any part of the work under this contract
or

 
ii.
the time required for that work, a Change Order shall be issued incorporating
the necessary revisions.





19.      Hazardous Materials
a)  
The Contractor shall not be responsible for the detection, treatment, or removal
of hazardous material determined to be at the site.

b)  
The Owner will be responsible for the treatment and removal of all hazardous
materials, including all associated expenses.

c)  
Should the Contractor encounter materials on the site reasonably believed to be
hazardous, the Contractor shall have the right to stop work and remove its
employees from the project until the nature of the substances have been
determined and, if necessary, removed or rendered harmless. If the work is
suspended under the circumstances described above, the Contractor shall be
reimbursed for any additional cost owing to the discovery of the hazardous
material and the resulting delay. Reimbursable costs shall include, but not be
limited to, increased labor or material costs, increased finance costs,
additional overhead costs, and start-up costs. To the fullest extent permitted
by law, the Owner shall indemnify and hold the Contractor harmless from and
against all claims, costs, losses, damages, and expenses, including attorney's
fees, arising from or involving such hazardous material.



20.      Attorney's Fees
a)  
If it becomes necessary for either party to enforce provisions of this contract
or to obtain redress for the violation of any provisions hereof, whether by
litigation, arbitration, or otherwise, the prevailing party, in addition to any
other recovery obtained in such action, shall be entitled to any reasonable
attorneys' fees, court costs, or other legal fees incurred herein.

 
 
5

--------------------------------------------------------------------------------

 
 



21. Taxes
a)  
The Owner shall pay all sales, consumer, use and other similar taxes which are
legally enacted at the time bids received. However, the Owner shall pay when due
all real property taxes and taxes imposed upon improvements on the property
location.





22. Signage
a)  
The Owner agrees to permit the Contractor to place signs on or about the
premises, and to show the Solar Farm to other prospective clients and customers,
until delivery of possession and final payment.





23.      Arbitration
a)  
Any controversy or claim arising out of or relating to this contract, or the
breach thereof, shall be settled by arbitration pursuant to State of North
Carolina law and in accordance with the Arbitration Rules of the American
Arbitration Association, and judgment upon the award rendered by the
arbitrator(s) may be entered in any Court having jurisdiction thereof. Either
party may initiate arbitration.





24.      Contractor's Representations
a)  
Contractor does hereby represent the following:

 
i.
That it is experienced in and competent to perform the work;

 
ii.
That it is qualified to do the work and is authorized to do business in the
State of North Carolina, and



 
iii.
That it holds a license, permit or other special license to perform the work
included in this contract, as required by Law, or employs or works under the
general supervision of the holder of such license, permit or special license.







25.      Right of First Refusal.
 
a) The Owner meets all stated requirements, compliance within this contract and
any future contracts with Contractor/Developer, Owner shall have the Right of
First Refusal to purchase future solar farm projects from Contractor/Developer.

 

WITNESSES:    OWNER:           [img001.jpg]   By: [img002.jpg]            
WITNESSES:    CONTRACTOR/DEVELOPER:           [img003.jpg]   By: [img004.jpg]  

 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
1) Pull Permits to Start Construction - $20,000 Progress Payment
2) Complete Engineering (Soil Analysis, PV Panel Stands & System) - $20,000
Payment
3) PV Stands Installed at Site - $20,000 Progress Payment
4) Panels Mounted - $20,000 Progress Payment
5) Panels Wired to Combiner Boxes - $20,000 Progress Payment
6) Combiner Boxes Wired to Inverter Location - $20,000 Progress Payment
7) Installation of Inverters, Transformer & Breaker Panels - $20,000 Progress
Payment
8) Installation of fence and security system - $5,000 Progress Payment
9) Installation of Monitoring & Networking of System - $5,000 Progress Payment
10) Final System Check-Out and Commissioning - $10,000 Progress Payment
 
 
7

--------------------------------------------------------------------------------